Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  December 8, 2017                                                                   Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
  154026                                                                           Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
                                                                                                     Justices
  ATLANTIC CASUALTY INSURANCE
  COMPANY,
      Plaintiff-Appellant,
  v                                                        SC: 154026
                                                           COA: 325739
                                                           Ontonagon CC: 2014-000055-CK
  GARY GUSTAFSON,
      Defendant-Appellee,
  and
  ANDREW AHO,
      Defendant.

  _________________________________________/

         On November 7, 2017, the Court heard oral argument on the application for leave
  to appeal the May 26, 2016 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, there being no majority in favor of
  granting leave to appeal or taking other action.

         MARKMAN, C.J. (dissenting).

          I agree with Justice WILDER’s dissenting statement to the extent it would reverse
  the judgment of the Court of Appeals. As Justice WILDER observes, that Court erred by
  concluding that the term “any property owner” was ambiguous without ever showing that
  the term was “equally susceptible to more than a single meaning.” Barton-Spencer v
  Farm Bureau Life Ins Co of Mich, 500 Mich. 32, 40 (2017). However, I would reinstate
  the trial court’s order granting plaintiff’s motion for summary disposition rather than
  remand for further proceedings. In my judgment, the term is unambiguous and when
  read in context the trial court’s interpretation sets forth the most reasonable meaning.

         A true ambiguity rarely occurs because “a diligent application of the rules of
  interpretation will normally yield a ‘better,’ albeit perhaps imperfect, interpretation” of
  the term at issue. Nat’l Pride at Work v Governor, 481 Mich. 56, 80 n 21 (2008)
  (quotation marks and citation omitted). As the trial court held, when “any property
  owner” is read in the context of the commercial general liability policy at issue, it is best
  understood as referring to any owner of property having a connection to the commercial
                                                                                            2

project. Wilkie v Auto-Owners, 469 Mich. 41, 50 n 11 (2003) (noting that contracts are
read as a whole); Griffith v State Farm Mut Auto Ins Co, 472 Mich. 521, 533 (2005)
(explaining that the associated-words canon “is premised on the notion that the meaning
of statutory language, plain or not, depends on context”) (quotation marks and citation
omitted). The Court of Appeals restricted “any property owner” to only those individuals
who had a commercial interest in being on the worksite. Such a restriction is overly
narrow in the context of this policy exclusion, which broadly excludes “any property
owner.” And interpreting “any property owner” to include anyone anywhere who owns
any sort of property similarly overlooks the necessary context of the term. For these
reasons, I would reinstate the trial court’s order granting summary disposition to plaintiff.

       ZAHRA, J., would grant leave to appeal.

       WILDER, J. (dissenting).

       I dissent from the order denying leave to appeal. Instead, I would reverse the
judgment of the Court of Appeals and remand for further proceedings. The lower courts
erred by concluding that the phrase “any property owner” contained in plaintiff’s
insurance policy was ambiguous, resorting to various tools of construction in order to
reach the conclusion that the plain language of the policy exclusion could not possibly
mean what it so obviously says. In my opinion, the phrase “any property owner” is clear,
is unambiguous, and should be enforced as written. Insurance policies are construed
using the same contractual construction principles that apply to any other species of
contract. DeFrain v State Farm Mut Auto Ins Co, 491 Mich. 359, 367 (2012); Rory v
Continental Ins Co, 473 Mich. 457, 461 (2005). The Court’s primary obligation when
interpreting a contract is to give effect to the parties’ intent at the time they entered into
the contract. Innovation Ventures v Liquid Mfg, 499 Mich. 491, 507 (2016). If a
contractual provision is unambiguous, then courts must interpret and enforce the
provision as written, unless the provision as written would violate the law or public
policy. Rory, 473 Mich. at 469-470.

       A contractual term is ambiguous when the term “is equally susceptible to more
than a single meaning.” Barton-Spencer v Farm Bureau, 500 Mich. 32, 40 (2017). Of
interest, neither the trial court nor the Court of Appeals concluded that the plain and
ordinary meaning of “any property owner” was equally susceptible to more than one
meaning. Rather, interpreting “any property owner” to mean something less than “any
property owner” was deemed necessary in order to avoid rendering the policy provision
illusory, a result deemed unreasonable or absurd. However, this Court has emphatically
stated that “[j]udicial notions of reasonableness are not clearly rooted in the law and are
therefore not a valid basis for refusing to enforce an unambiguous contract provision.”
DeFrain, 491 Mich. at 373 (quotation marks and citations omitted). See also Rory, 473
3
Mich. at 468 (“Courts enforce contracts according to their unambiguous terms because
doing so respects the freedom of individuals freely to arrange their affairs via contract.”).
I would apply the clear and unambiguous precedent of this Court and reverse and remand
for enforcement of the plain language of the policy provision drafted by plaintiff.

       In summary, I would conclude that the lower courts erred by failing to give the
phrase “any property owner” its plain and ordinary meaning. Accordingly, I dissent from
the order denying leave to appeal. I would instead reverse the judgment of the Court of
Appeals and remand for further proceedings.

       CLEMENT, J., did not participate.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 8, 2017
       a1205
                                                                             Clerk